Broyles, C. J.,
dissenting. It is well settled that a judge does not violate the “dumb act” (Civil Code of 1910, § 4863) in stating to the jury that a certain fact has been proved, where that fact has been established by the undisputed evidence or expressly or virtually admitted upon the trial of the case. Marshall v. Morris, 16 Ga. 368 (7); Southern Ry. Co. v. Chitwood, 119 Ga. 28 (45 S. E. 706); Greer v. Raney, 120 Ga. 290 (47 S. E. 939); Western Union Tel. Co. v. Harris, 6 Ga. App. 260 (6) (64 S. E. 1123); Atlantic Coast Line R. Co. v. Smith, 6 Ga. App. 378 (65 S. E. 44); Dexter Bkg. Co. v. McCook, 7 Ga. App. 436 (67 S. E. 113); Georgia Ry. & Electric Co. v. Cole, 1 Ga. App. 33 (57 S. E. 1026); Georgia, Fla. & Ala. Ry. Co. v. Jernigan, 128 Ga. 501 (1) (57 S. E. 791); Chambers v. Walker, 80 Ga. 642 (3) (6 S. E. 165). In the instant case the record clearly shows, without dispute, that the *506State’s principal witness was an accomplice, and that this fact was virtually admitted by counsel for the defendant during the trial when he moved to rule out the testimony of that witness “on the ground that he is an accomplice in this case, and that his testimony has not been sufficiently corroborated.”